Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-11-2009

Halpin v. City of Camden
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2711




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Halpin v. City of Camden" (2009). 2009 Decisions. Paper 1883.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1883


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 07-2711
                                    _____________

                                 KIMBERLY HALPIN

                                           v.

           CITY OF CAMDEN; CAMDEN CITY POLICE DEPARTMENT;
              MAURICE GIBSON, Detective; JOHN DOE, #1 and #2;
           ROGELIO PEREZ, Detective; EDWARD SPILLANE, Detective;
                          JULIO RIOS, Detective

                                     Maurice Gibson,
                                          Appellant


                      Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. Civil No. 05-cv-02088)
                      District Judge: Honorable Renee M. Bumb


                      Submitted Under Third Circuit LAR 34.1(a)
                                  February 5, 2009

                    Before: RENDELL and ROTH, Circuit Judges,
                            and PADOVA, District Judge.*

                               (Filed: February 11, 2009)




      *Honorable John R. Padova, Senior District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                               OPINION OF THE COURT


RENDELL, Circuit Judge.

       Detective Maurice Gibson appeals the District Court’s denial of qualified

immunity in this case arising out of his arrest of the plaintiff, Kimberly Halpin. On June

18, 2004, after a concert at the Tweeter Center in Camden, New Jersey, Halpin was

assaulted and robbed of her money, keys, and phone. Distressed and bleeding, she went

to the Camden Police Administration Building to seek assistance. She pushed the buzzer

at the window to get an officer’s attention. Detective Gibson approached the window and

Halpin, crying, told him that she had just been mugged. Gibson told her to calm down

and claims that Halpin started using foul language and racial slurs to describe her

attackers. Gibson then arrested Halpin, handcuffed her, and put her into a cell. He

charged her with disorderly conduct for her offensive language under N.J. Stat. Ann. §

2C:33-2b, which prohibits “unreasonably loud and offensively coarse or abusive

language” with “purpose to offend the sensibilities of a hearer.” She was released later

that night with a summons. Halpin acknowledged that she was crying and upset, but

denied using any foul language or racial slurs.

       Halpin filed an unlawful arrest complaint, and Gibson asserted a qualified

immunity defense. In a qualified immunity analysis, the court must determine if the facts



                                             2
alleged, taken in the light most favorable to the injured party, show a constitutional

violation. Saucier v. Katz, 533 U.S. 194, 201 (2001). If there was such a violation, the

court then determines whether there was a reasonable mistake of law or fact. If the

constitutional right in question was clearly established at the time of the violation, such

that an objectively reasonable officer could not be mistaken that his conduct violated that

right, then there is no mistake of law. Butz v. Economou, 438 U.S. 478, 507 (1978).

       The District Court found that Gibson was not entitled to qualified immunity. The

statute under which Halpin was charged is unconstitutional when applied to anything less

than language that would incite the hearer to immediate violence or cause an immediate

breach of the peace. That has been the state of the law for more than 20 years. In re

H.D., 501 A.2d 1016, 1018 (N.J. Super. Ct. App. Div. 1985). The District Court found

that it was unreasonable to believe that Halpin’s words in the police station would incite

someone to violence.1 Therefore, Gibson lacked probable cause to arrest Halpin. The

District Court then found that no officer could have an objectively reasonable belief that

he could arrest someone simply for using foul language when the statute had been found

unconstitutional more than 20 years before. The court concluded that, viewing the facts




  1
       The District Court analyzed the situation as though Halpin had used foul language:
“[A]ccepting, as the Court must, that Plaintiff used foul language only and not racial slurs
. . . .” (App. 16.) The District Court should have considered the evidence in the light most
favorable to the plaintiff. Halpin denies using foul language, and her version of the
events should have been credited in the qualified immunity analysis. However, the error
does not affect the outcome of the case.

                                              3
in the light most favorable to Halpin, there was no probable cause and no reasonable

mistake of law or fact. Accordingly, Gibson was not entitled to qualified immunity.

      We agree with the reasoning of the District Court.

                                      Conclusion

      For the reasons set forth above, we will AFFIRM the Order of the District Court.




                                            4